MEMO ENDORSED
The Court is in receipt of Defendants' letter motion to reassign
this case to White Plains (Dkt. #25), and Plaintiff's opposition
thereto (Dkt. #29). For the reasons outlined by Plaintiff above,
including the location of his current treating medical providers,
and his current physical condition and residency, the motion to
transfer this case to White Plains is DENIED.


                                   SO ORDERED.
Dated: December 30, 2019
       New York, New York


                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
